Citation Nr: 1626379	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  08-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to postoperative varicose veins with thrombophlebitis of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter has a lengthy procedural history, to include a December 2015 remand by United States Court of Appeals for Veterans Claims.

This matter was most recently before the Board in February 2016, when it was remanded for further development.

The Veteran previously appeared at a Board hearing before the undersigned in May 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2016 statement, the Veteran reported he scheduled an examination with a private urologist in May 2016 regarding the issue on appeal.  The Board finds this evidence would be highly relevant in the adjudication of his claim.  He also reported having additional VA treatment scheduled for later the same month.  VA's duty to assist requires reasonable efforts to ensure all relevant treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Here, the March 2016 VA examiner provided an opinion that it is less likely than not that the Veteran's erectile dysfunction is proximately due to, or aggravated by, his service-connected postoperative varicose veins with thrombophlebitis of the right lower extremity; however, the March 2016 VA examiner indicated it is at least as likely as not the Veteran's erectile dysfunction is the result of poor vascular status, which he defines as "a separate and different anatomical location and related to venous system of lower extremity (right leg varicose veins)."  In March 2006, a VA nurse practitioner, T.L., N.P., provided a positive nexus opinion for erectile dysfunction specifically associating the Veteran's poor vascular status with varicose veins.  The Boards finds an opinion that clarifies the inconsistency in these opinions is necessary, as the Board is not permitted to reach its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with obtaining private urology records, to include a May 2016 examination report, from V.K., M.D., in Detroit, Michigan, as identified in the Veteran's April 2016 statement.

2.  Ensure all outstanding VA treatment records are associated with the Veteran's claims file.

3.  Request an addendum from the March 2016 VA examiner addressing whether the poor vascular status found to prevent full erection in the Veteran's case is etiologically related to his service-connected varicose veins with thrombophlebitis of the right lower extremity.  In this regard, the examiner is specifically asked to comment on the March 2006 positive nexus opinion of T.L., N.P., that associates poor vascular status with varicose veins in the Veteran's case.  If the March 2016 VA examiner is unavailable, request the opinion from another examiner with similar expertise.

The addendum must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

